DETAILED ACTION
This action is in response to the initial filing dated 4/14/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/30/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 4/14/2021.  These drawings are acceptable.

Claim Objections
Claims 4, 15 and 16 contain the following informalities:  
Claim 4 recites the limitation “a valve” in line 2.  Claim 4 indirectly depends from claim 1.  Claim 1 recites the limitation “a valve” in lines 10-11.  It appears that the recitation of “a valve” in claim 4 should be “the valve”.
Claim 15 recites the limitation “a fastener” in line 1.  Claim 15 depends from claim 14.  Claim 14 recites the limitation “a fastener” in lines 1-2.  It appears that the recitation of “a fastener” in claim 15 should be “the fastener”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohn et al. (US 7448595).
Regarding claim 1, the Pohn et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a bonnet and stuffing box assembly (see figure 11) comprising a stuffing box (see stuffing box in the annotated figure 11 below), a bonnet (12), a bushing assembly (considered the combination of 59 and 61) and a stem (16) wherein the stuffing box and the bonnet define an assembly bore (considered the bore within the stuffing box and the bonnet in which the bushing assembly is received; see annotated figure 11 below), the bushing assembly received in the assembly bore (see figure 11), the bushing assembly defining a bushing bore (it is considered that the central opening extending through the elements 59 and 61 constitute the bushing bore), and the stem (16) received through the bushing bore (see figure 11); sealing the stem relative to the bushing assembly to prohibit fluid flow through the bushing bore (it is considered that the inner seals provide a seal between the bushing assembly and the stem; see annotated figure 11 below), sealing the bushing assembly relative to the bonnet to prohibit fluid flow through the assembly bore (it is considered that the outer seals provide a seal between the bushing assembly and the bonnet; see annotated figure 11 below), and turning the stem relative to the bushing assembly, bonnet, and stuffing box to actuate a valve (23).


    PNG
    media_image1.png
    1260
    809
    media_image1.png
    Greyscale


In regards to claim 2, the Pohn et al. reference discloses a stem flange (57) that is pressed against the bushing assembly (the flange 57 is held between the elements 59 and 61) to seat the bushing assembly in the assembly bore.
In regards to claim 3, the Pohn et al. reference discloses wherein the bushing assembly defines an annular flange channel (it is considered that the channel between the bonnet bushing 61 and the stuffing bushing 59 defines an annular flange channel extending radially outward from the bushing bore (see figure 11), the stem flange (57) engaging the annular channel, and wherein turning the stem relative to the bushing assembly comprises rotating the stem flange within the annular flange (it is considered that the annular flange 57 would rotate with the stem 16 as the stem is rotated).
In regards to claim 5, the Pohn et al. reference discloses wherein the bushing assembly comprises a stuffing box bushing (59; see annotated figure 11 above) and a bonnet bushing (61; see annotated figure 11 above), the stuffing box bushing defining a stuffing box bushing bore wall (it is considered that the sidewall defining the opening through the center of the stuffing box bushing defines the stuffing box bushing bore wall), the bonnet bushing defining a bonnet bushing bore wall (it is considered that the sidewall defining the opening through the center of the bonnet bushing defines the bonnet bushing bore wall), the bonnet bushing bore wall and the stuffing box bushing bore wall defining the bushing bore (the stem 16 extends through the bushing bore).
In regards to claim 7, the Pohn et al. reference discloses wherein an outer bonnet bushing surface of the bonnet bushing defines a circumferential bonnet bushing groove (it is considered that the outer seal (see annotated figure 11 above) are received within the circumferential bonnet bushing groove), a packing (it is considered that the outer seal (see annotated figure 11 above) constitute the packing) received in the bonnet bushing groove (see annotated figure 11 above), and wherein sealing the bushing assembly relative to the bonnet comprises engaging the packing with a bonnet bore wall of the bonnet (it is considered that the outer seal contacts the bonnet bore wall of the bonnet; see figure 11).
In regards to claim 10, the Pohn et al. reference discloses securing the stuffing box to the bonnet with a fastener (locking arrangement 74) to retain the bushing assembly within the assembly bore.
In regards to claim 11, the Pohn et al. reference discloses wherein a lower portion of the stem (16) external to the bushing bore defines threading configured to threadably engage the valve (it is considered that the stem 16 has an external threading proximate the stem nut 19).

Claim(s) 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovell et al. (US 8622367).
Regarding claim 1, the Lovell et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a bonnet and stuffing box assembly (see figure 3) comprising a stuffing box (228), a bonnet (220), a bushing assembly (considered the combination of 232 and 233) and a stem (215) wherein the stuffing box and the bonnet define an assembly bore (considered the bore within the stuffing box and the bonnet in which the bushing assembly is received; see figure 3), the bushing assembly received in the assembly bore (see figure 3), the bushing assembly defining a bushing bore (it is considered that the central opening extending through the elements 232 and 233 constitute the bushing bore), and the stem (215) received through the bushing bore (see figure 3); sealing the stem relative to the bushing assembly to prohibit fluid flow through the bushing bore (it is considered that the packings 223, 225 and 227 provide a seal between the bushing assembly and the stem; see figure 3), sealing the bushing assembly relative to the bonnet to prohibit fluid flow through the assembly bore (it is considered that the packings 223, 225 and 227 provide a seal between the bushing assembly and the bonnet 220), and turning the stem relative to the bushing assembly, bonnet, and stuffing box to actuate a valve (valve plug is not shown; see col. 10, lines 1-4).
In regards to claim 5, the Lovell et al. reference discloses wherein the bushing assembly comprises a stuffing box bushing (232; see figure 3) and a bonnet bushing (233; see figure 3), the stuffing box bushing defining a stuffing box bushing bore wall (it is considered that the sidewall defining the opening through the center of the stuffing box bushing defines the stuffing box bushing bore wall), the bonnet bushing defining a bonnet bushing bore wall (it is considered that the sidewall defining the opening through the center of the bonnet bushing defines the bonnet bushing bore wall), the bonnet bushing bore wall and the stuffing box bushing bore wall defining the bushing bore (the stem 215 extends through the bushing bore).
In regards to claim 6, the Lovell et al. reference discloses wherein the stuffing box bushing (232) and the bonnet bushing (233) are substantially identical in size and shape (both elements 232 and 233 are anti-extrusion washers and are depicted as having substantially the same cross section as depicted in figure 3).
In regards to claim 10, the Lovell et al. reference discloses wherein the stuffing box (228) and the bonnet (220) are secured together by a fastener (275; the fastener 275 secures the stuffing box to the housing 290 wherein the flange 272 contacts the surface 268 of the bonnet 220 to hold the bonnet within the bore 238 of the housing 290; see figure 3) to retain the bushing assembly within the assembly bore (see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohn et al. (US 7448595) in view of Nicholson et al. (US 9512931).
In regards to claim 4, the Pohn et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a stem (16) that is rotatable relative to the bushing assembly, bonnet and stuffing box to actuate the valve (23).
The Pohn et al. reference does not disclose wherein the turning of the valve stem is by engaging an operating nut with a tool and rotating the operating nut with the tool with the operating nut being mounted on the stem.
However, the Nicholson et al. reference teaches a valve assembly having a stem (36) wherein the stem has a nut (46) that is rotated by a tool (col. 5, lines 29-34).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the upper portion of the stem of the Pohn et al. reference with an operating nut that is operated by a tool as taught by the Nicholson et al. reference in order to prevent unauthorized operation of the stem.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohn et al. (US 7448595) in view of Fleury et al. (US 9032781).
In regards to claim 8, the Pohn et al. reference discloses wherein a packing (considered the inner seal in the annotated figure 11 above) between the stem (16) and the bushing assembly.
The Pohn et al. reference does not disclose wherein the stem includes a stem groove wherein the packing is received in the stem groove so that the stem is sealed relative to the bushing assembly by engaging the packing with one of the stuffing box bushing bore wall and the bonnet bushing bore wall.
However, the Fleury et al. reference teaches providing a stem (see figure 19) having a stem groove (1913) and wherein a packing (gasket 1933) is received within the stem groove (see figure 19) so that the stem is sealed relative to a bushing assembly (1910) by engaging the packing with the inner circumferential wall of the bushing assembly to provide a desired sealing interface (col. 6, lines 45-55).  Additionally, the number and configuration of gaskets and gasket seating grooves may change from one embodiment to another as will be understood by one of ordinary skill in the art (see col. 6, lines 45-55).
The substitution of one known element (the stem having a stem groove that receives a packing that interacts with the bushing assembly as shown in Fleury et al.) for another (the stem that interacts with a packing received within a groove within the bushing assembly as shown in Pohn et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the stem having a stem groove that receives the packing in the Fleury et al. reference would have yielded predictable results, namely, a change in the configuration of the packing to seal between the stem and the bushing assembly that would still provide the desired sealing between the stem and the bushing assembly.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohn et al. (US 7448595) in view of Friedline et al. (US 6267353).
In regards to claim 9, the Pohn et al. reference does not disclose wherein each of the stuffing box bushing wall and the bonnet bushing bore wall are precision-machined.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine the stuffing box bushing wall and the bonnet bushing wall, along with any other surface of the valve assembly, of the Pohn et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al. (US 8622367) in view of Friedline et al. (US 6267353).
In regards to claim 9, the Lovell et al. reference does not disclose wherein each of the stuffing box bushing wall and the bonnet bushing bore wall are precision-machined.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine the stuffing box bushing wall and the bonnet bushing wall, along with any other surface of the valve assembly, of the Lovell et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohn et al. (US 744859) in view of Friedline et al. (US 6267353) and in view of Nitta (US 10167976).
Regarding claim 12, the Pohn et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a bonnet and stuffing box assembly (see figure 11) comprising providing a bonnet (12) and a stuffing box (see stuffing box in the annotated figure 11 above) wherein the bonnet (12) and the stuffing box together define an assembly bore (considered the bore within the stuffing box and the bonnet in which the bushing assembly is received; see annotated figure 11 above), providing a bushing assembly (considered the combination of 59 and 61) of a combination of a bonnet bushing (61; see annotated figure 11 above) and a stuffing box bushing (59; see annotated figure 11 above) wherein the stuffing box bushing includes a stuffing box bushing bore wall ((it is considered that the sidewall defining the opening through the center of the stuffing box bushing defines the stuffing box bushing bore wall and the bonnet bushing includes a bonnet bushing bore wall (it is considered that the sidewall defining the opening through the center of the bonnet bushing defines the bonnet bushing bore wall) wherein the bonnet bushing bore wall and the stuffing box bushing bore wall together define a bushing bore (it is considered that the central opening extending through the elements 59 and 61 constitute the bushing bore) and wherein the bushing assembly is positioned within the assembly bore (see annotated figure 11 above).
Firstly, the Pohn et al. reference does not expressly disclose wherein the bonnet and the stuffing box are cast.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of casting to manufacture components of the valve assembly wherein those of ordinary skill in the art will appreciate that a variety of different fabrication methods may be used to reduce the weight and manufacturing time (col. 4, lines 53-64).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to manufacture the bonnet and the stuffing box of the Pohn et al. reference by casting to provide the weight and manufacturing time of the components.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a casting process in order to provide a desired weight and manufacturing time for the bonnet and the stuffing box.
Secondly, the Pohn et al. reference of the combination of the Pohn et al. reference and the Friedline et al. reference does not disclose wherein the stuffing box bushing bore wall and the bonnet bushing bore wall are machined.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine the stuffing box bushing wall and the bonnet bushing wall, along with any other surface of the valve assembly, of the Pohn et al. reference of the combination of the Pohn et al. reference and the Friedline et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.
Thirdly, the Pohn et al. reference of the combination of the Pohn et al. reference and the Friedline et al. reference does not expressly disclose wherein the bonnet and the stuffing box are made from a corrosion-resistant material.
However, the Nitta reference teaches a valve assembly wherein the gland portion (102) of a regulating valve (100) are made of a material having resistance against deformation and corrosion due to a flow of a fluid (col. 4, lines 23-32).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to use a material that is deformation and corrosion-resistant for the bonnet and the stuffing box of the Pohn et al. reference of the combination of the Pohn et al. reference and the Friedline et al. reference in order to provide desired resistances and material properties in the materials that interact with a flow of a fluid.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a material that has deformation and corrosion-resistance in order to reduce deformation and corrosion in the material that interacts with the flow of a fluid.
In regards to claim 13, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses extending a stem (Pohn et al.: 16) through the bushing bore of the bushing assembly (Pohn et al.: see annotated figure 11 above).
In regards to claim 14, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses securing the stuffing box to the bonnet with a fastener (Pohn et al.: locking arrangement 74) to retain the bushing assembly within the assembly bore.
In regards to claim 15, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses tightening the fastener (Pohn et al.: locking the locking arrangement 74 within the bonnet) to press a stem flange (Pohn et al.: 57) of a stem (Pohn et al.: 16) down upon the bushing assembly to seat the bushing assembly in the assembly bore (Pohn et al.: see annotated figure 11 above).
In regards to claim 16, the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses wherein a first annular indentation (Pohn et al.: considered the sloped upper surface of the stuffing box bushing bore wall of the stuffing box bushing 59) and a second annular indentation in the bonnet bushing bore wall (Pohn et al.: considered the sloped lower surface of the bonnet bushing bore wall of the bonnet bushing 61), the first annular indentation and the second annular indentation together define an annular flange channel (Pohn et al.: the flange 57 of the stem 16 is located within the annular flange channel as shown in the annotated figure 11 above) and the stem flange (Pohn et al.: 16) engages the annular flange channel (Pohn et al.: see annotated figure 11 above).
In regards to claim 17, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses position a first packing (Pohn et al.: considered the outer seals in the annotated figure 11 above) between the bushing assembly and the bonnet to create a seal therebetween.
In regards to claim 18, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses position a second packing (Pohn et al.: considered the inner seals in the annotated figure 11 above) between a stem (Pohn et al.: 16) and the bushing assembly to create a seal therebetween.
In regards to claim 19, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference discloses wherein each of the first packing and the second packing are an O-ring (Pohn et al.: the seals of the inner seal and the outer seal in the annotated figure 11 above are depicted in the same manner as the O-rings 64 and 65 of figure 1).
In regards to claim 20, the Pohn et al. reference of the combination of the Pohn et al. reference, the Friedline et al. reference and the Nitta reference does not expressly disclose machining an outer bonnet bushing surface of the bonnet bushing and machining an outer stuffing box bushing surface of the stuffing box bushing.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine an outer bonnet bushing surface of the bonnet bushing and machining an outer stuffing box bushing surface of the stuffing box bushing, along with any other surface of the valve assembly, of the Pohn et al. reference of the combination of the Pohn et al. reference and the Friedline et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinks (US 6834998), Hinks (US 6524007) and Mack et al. (US 5470046) discloses a shaft assembly having an annular flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753  

/CRAIG J PRICE/Primary Examiner, Art Unit 3753